Citation Nr: 0616861	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  02-22 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation benefits on behalf of his three minor children.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States

Veteran represented by:	West Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied the appellant's claim 
of entitlement to the apportionment of the veteran's VA 
disability compensation benefits on behalf of three minor 
children of the veteran. The appellant, the veteran's former 
spouse and the mother of the minor children, perfected an 
appeal of this determination to the Board.

The Board remanded the case in January 2004 for additional 
development of the record.  At that time the Board indicated 
that the veteran was represented by the West Virginia 
Department of Veterans Affairs.  Further review of the 
record, however, shows that the veteran has not submitted a 
signed appointment of an authorized representative in this 
case.  Therefore, the Board finds that the veteran is not 
represented and will proceed with adjudication of the 
appellant's claim.


FINDINGS OF FACT

1.  The appellant and the veteran were divorced in October 
1992; the appellant and the veteran have three children.

2.  The veteran is in receipt of VA disability compensation 
at the 10 percent rate.

3.  No reasonable apportionment of the veteran's disability 
compensation can be made to the appellant without causing 
undue financial hardship to the veteran.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's disability 
compensation on behalf of his three children have not been 
met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§  3.450, 
3.451, 3.452, 3.458 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).


VA satisfied its duty to notify by means of June 2004 letters 
from the AOJ to the appellant and the veteran, each of which 
informed them of what evidence was required to substantiate 
the claims and of their and the VA's respective duties for 
obtaining evidence.  The appellant and the veteran were also 
asked to submit evidence and/or information in their 
possession to the AOJ.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the VCAA notice was 
provided to the appellant and veteran after the initial 
adjudication, neither has been prejudiced thereby.  The 
content of the notice that was provided fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only have the 
appellant and the veteran been provided with every 
opportunity to submit evidence and argument with regard to 
the claim and to respond to VA notices, but the actions taken 
by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
and the veteran have been afforded a meaningful opportunity 
to participate effectively in the processing of the claim.  
For these reasons, it is not prejudicial to the appellant or 
the veteran for the Board to proceed to finally decide this 
appeal.

With respect to the duty to assist, the appellant and the 
veteran have furnished evidence pertinent to the 
apportionment claim.  Neither the appellant nor the veteran 
has identified any additional pertinent evidence regarding 
the claim.  The Board finds that the RO's actions comply with 
duty to assist requirements.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(1).  

Apportionment

Compensation benefits payable to a veteran may be apportioned 
if the veteran is not residing with his or her spouse or his 
or her children and a claim for apportionment is filed for or 
on behalf of the spouse or children.  38 U.S.C.A. § 5307; 38 
C.F.R. § 3.450.

A "general" apportionment may be paid if the veteran is not 
residing with his or her spouse or if his or her children are 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the spouse's or 
the children's support.  No apportionment will be made where 
the veteran is providing for dependents.  38 C.F.R. § 3.450.  
The Court has held that it is not necessary for the claimant 
to establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

A "special" apportionment may be paid where hardship is shown 
to exist but compensation may be apportioned between the 
veteran and his or her dependents on the basis of the facts 
of the individual case as long as it does not cause undue 
hardship to the other persons in interest.  In determining 
the basis for special apportionment, consideration is to be 
given to such factors as the amount of VA benefits payable, 
other income and resources of the veteran and those 
dependents in whose behalf the apportionment is claimed, and 
the special needs of the veteran, his or her dependents and 
the apportionment claimants.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him while apportionment of less 
than 20 percent of his benefits would not provide a 
reasonable amount for any apportionee.  38 C.F.R. § 3.451.

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).

The veteran is only service-connected at the 10 percent rate 
and has been so during the entire appeal period.  As such he 
is not entitled to and is not in receipt of any additional 
amount of compensation for his spouse and/or his children.  
See 38 U.S.C.A. 1115 (West 2002); 38 C.F.R. § 3.4(b)(2).  
Rather, at the time the appellant filed the claim for 
apportionment, the veteran was in receipt of $101 monthly 
from the VA.  Currently, he is in receipt of $112 monthly 
from the VA.  The record also shows that the veteran is in 
receipt of Social Security Administration (SSA) benefits.  A 
November 2001 letter from SSA indicated that he was receiving 
$464 per month beginning in January 2002 in Supplemental 
Security Income (SSI) benefits.  An SSA record dated in 
January 2002 shows that the veteran began receiving SSA 
disability benefits in the amount of $863 as of February 
2002.  In October 2005, the veteran submitted a SSA statement 
indicating that $458 per month is being withheld apparently 
for court-ordered garnishment of child support.  

The appellant has submitted documentation that she and the 
veteran have three children, born in 1985, 1987 and 1989.  A 
divorce degree shows that they were divorced in October 1992 
and that the veteran was ordered to pay child support in the 
amount of $161 per month for each child until each child 
reached the age of majority or graduated from high school.  
The appellant has also submitted documentation that the 
veteran had not regularly paid child support since 
approximately October 1995 and that she had commenced a 
Chapter 13 bankruptcy proceeding in 1998.  

The appellant contends that she is entitled to an 
apportionment of the veteran's benefits.  She has argued the 
he had not been fulfilling his child support obligations and 
that she and her children have suffered financial hardship.  
In December 2002, she has also argued that the veteran's SSI 
benefits were offset by his VA compensation benefits.  She 
contended that if an apportionment of his VA compensation 
benefits for the children is granted, the veteran's SSI 
benefits would be increased and the veteran would not suffer 
financial hardship.  

In an October 2005 statement, the veteran asserted that he 
currently supports the children through a 50 percent 
apportionment of his SSA benefits and he would suffer 
financial hardship if his VA benefits were apportioned.  

The Board has fully reviewed the record and taken into 
consideration the particular financial circumstances of both 
parties.  Having considered the facts of this case and the 
applicable rules and regulations, the Board finds that an 
apportionment of the veteran's compensation benefits is not 
warranted.  Although the Board finds that the appellant has 
experienced financial hardship, it is clear that 
apportionment of any of the veteran's VA benefits would also 
create undue hardship for him.  During the pendency of the 
appeal, the veteran has received between $101 and $112 
monthly in VA compensation benefits without additional 
benefits for his children.  As noted above, an apportionment 
of more than 50 percent of the veteran's benefits would 
constitute undue hardship on him while apportionment of less 
than 20 percent of his benefits would not provide a 
reasonable amount for any apportionee.  See 38 C.F.R. 
§ 3.451.  In this case, an apportionment of less than $50 a 
month from the veteran's minimal disability compensation will 
not permit payment of a reasonable amount to the appellant 
and will not significantly assist her with her expenses.  The 
law does not permit apportionment of VA benefits when either 
the equities are such that apportionment would cause undue 
hardship to the veteran or the total benefits payable to the 
disabled person would not permit payment of reasonable amount 
to the apportionee.  See 38 C.F.R. § 3.458(a).  As such is 
the case here, the Board thus concludes that entitlement to 
apportionment of VA pension benefits is not warranted.

The Board notes that while it is clear that he has not always 
fulfilled his child support obligations, the record shows 
that currently his children are receiving child support based 
on an apportionment of his SSA benefits.  Additionally, there 
is no provision in the law for child support ordered by a 
civil court but unpaid to be withheld from VA benefits.    



ORDER

An apportionment of the veteran's disability compensation 
benefits on behalf of his three minor children is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


